Order entered July 14, 2016




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-16-00235-CR
                                      No. 05-16-00236-CR

                              STEVE WAYNE FRAZIER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F12-22406-N, F13-70198-N

                                          ORDER
        The Court GRANTS court reporter Sandra A. Hughes’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Hughes to file the reporter’s record within FIFTEEN DAYS from the

date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE